

115 HR 2684 IH: SNAP Work Opportunities Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2684IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. DelBene (for herself, Ms. Lee, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to modify the exception to the work requirement.
	
 1.Short titleThis Act may be cited as the SNAP Work Opportunities Act of 2017. 2.Amendments (a)Work requirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended—
 (1)in subparagraph (D) by striking or at the end; (2)in subparagraph (E) by striking the period at the end and inserting ; or; and
 (3)by adding at end the following:  (F)not offered a position in a program described in subparagraph (B) or (C) of paragraph (2)..
 (b)Funding of employment and training programsSection 16(h)(1)(E)(ii)(II) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(E)(ii)(II)) is amended by inserting subparagraphs (A) through (E) of after under.
 3.Effective dateThis Act, and the amendments made by this Act, shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
		